Name: Commission Regulation (EC) No 2114/1999 of 5 October 1999 suspending application of the measures provided for in Council Regulation (EC) No 1349/1999 establishing certain measures concerning imports of processed agricultural products from Switzerland in order to take account of the results of the Uruguay Round negotiations in the agricultural sector and suspending Regulation (EC) No 1496/1999
 Type: Regulation
 Subject Matter: agri-foodstuffs;  tariff policy;  trade;  Europe;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities6. 10. 1999 L 259/5 COMMISSION REGULATION (EC) No 2114/1999 of 5 October 1999 suspending application of the measures provided for in Council Regulation (EC) No 1349/1999 establishing certain measures concerning imports of processed agricultural products from Switzer- land in order to take account of the results of the Uruguay Round negotiations in the agricultural sector and suspending Regulation (EC) No 1496/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1349/1999, of 21 June 1999 establishing certain measures concerning imports of processed agricultural products from Switzerland in order to take account of the results of the Uruguay Round negotiations in the agricultural sector (1), Whereas: (1) Switzerland has amended the duties applied to imports of certain processed agricultual products originating in the Community since 1 July 1999; whereas, for some of these products, these amendments have resulted in an increase in duties in the order of 18 %; whereas, conse- quently, the reciprocal measures in favour of the Community provided for in Article 1(2) of Regulation (EC) No 1349/1999 are no longer ensured; (2) Regulation (EC) No 1349/1999 empowers the Commis- sion to suspend the measures provided for therein, in accordance with the procedure laid down in Article 16 of Council Regulation (EC) No 3448/93 (2), as last amended by Commission Regulation (EC) No 2491/ 98 (3); (3) Commission Regulation (EC) No 1496/1999 (4) deter- mined the amounts of the agricultural components and additional duties applicable from 1 July 1999 to 30 June 2000 on the importation into the Community of goods covered by Regulation (EC) No 3448/93 from Switzer- land, taking into consideration the basic amounts laid down in the Annex to Regulation (EC) No 1349/1999; (4) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty, HAS ADOPTED THIS REGULATION: Article 1 1. Application of the basic amounts provided for in Article 1(1) of Regulation (EC) No 1349/1999 is hereby suspended. 2. The agricultural components in the Common Customs Tariff and the additional duties resulting from Article 4 of Regulation (EC) No 3448/93 shall apply to goods originating in Switzerland. Article 2 Regulation (EC) No 1496/1999 is hereby suspended. Article 3 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1999. For the Commission Erkki LIIKANEN Member of the Commission (1) OJ L 162, 26.6.1999, p. 1. (2) OJ L 318, 20.12.1993, p. 18. (3) OJ L 309, 19.11.1998, p. 28. (4) OJ L 173, 9.7.1999, p. 68.